Citation Nr: 9923985
Decision Date: 10/14/99	Archive Date: 12/06/99

DOCKET NO. 97-33 647               DATE OCT 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

ORDER

The following corrections are made in a decision issued by the
Board in this case on August 24, 1999.

On page 2 of the decision, the CONCLUSION OF LAW is corrected to
read as follows:

The schedular criteria for a disability evaluation of 40 percent
for residuals of a diskectomy and partial laminectomy of L4-5 have
been met. 38 U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R. 4.71a,
Diagnostic Codes 5292, 5293, 5295 (1998).

BRUCE KANNEE 
Member, Board of Veterans' Appeals



Citation Nr: 9923985  
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-33 647 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a rating in excess of 20 percent 
for residuals of a diskectomy and partial laminectomy, L4-5.


REPRESENTATION

Appellant represented by:Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1976 to 
July 1980.

This matter arises from a March 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a low back injury and assigned a 10 percent 
rating.  The veteran disagreed with the assigned rating and 
appealed the case to the Board of Veterans' Appeals (Board).  
In September 1997, the RO increased the veteran's rating to 
20 percent effective from the date of service connection.  
However, as this is less than the maximum rating available, 
the issue remains in controversy and the Board will proceed 
with appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

The Board notes that in both his RO hearing and his Travel 
Board hearing, the veteran's testimony indicates that he is 
raising a claim of urinary incontinence secondary to his 
service-connected back disability.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The residuals of the veteran's diskectomy and partial 
laminectomy of L4-5 are productive of moderate limitation of 
motion and left lower extremity radiculopathy without 
evidence of severe symptomatology or little intermittent 
relief.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for residuals of a diskectomy and partial 
laminectomy of L4-5 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
and, as such, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
After reviewing the claims file, the Board further finds that 
the duty to assist the veteran has been met and that the 
record as it stands allows for an equitable determination of 
the veteran's appeal.  38 U.S.C.A. § 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of initial ratings, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether assignment of a rating 
in excess of 20 percent is warranted at any time from the 
effective date of the allowance.  Id at 126. 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

The veteran was granted service connection for residuals of a 
low back injury during service.  The record reveals 
subsequent injury to the veteran's back during his employment 
as a pipefitter with resulting surgery for a herniated disc 
in 1991.  He was originally assigned a 10 percent rating 
which was increased to 20 percent in September 1997, 
effective from the original date of service connection.  The 
20 percent rating was based upon the results of a VA 
examination report which was addended in August 1997.  

Private medical records from June 1993 through March 1997, 
show that the veteran has consistently reported pain in his 
lower back and left lower leg.  During a physical evaluation 
in January 1994, he was shown to have limitation of forward 
flexion to 60 degrees and limitation of extension to 20 
degrees with some neurological deficit involving his left 
lower leg.  The physician reported a diagnosis of left leg 
sciatica and exacerbation of L4-5 disc injury and 
laminectomy.  The private treatment records reflect the 
veteran's continued complaints of pain and numbness in his 
left leg and in June 1994, the physician noted that his 
symptoms seemed to be slowly worsening.  A magnetic resonance 
imaging (MRI) in 1994 showed no recurrent disc herniation. 

In March 1997, private outpatient records show that the 
veteran was evaluated on an emergency basis when he suffered 
a twisting injury in putting on a jacket at work.  He 
reported some chronic numbness and paresthesia in his left 
lower extremities from previous lumbar disc disease.  The 
physician noted that the pain was muscular in origin.  There 
were no neurologic complaints and no focal weakness, motor 
strength was 5/5 throughout the lower extremities.  There 
were no bowel or bladder complaints.  The diagnosis was acute 
thoracolumbar muscular back strain/spasm.  

The veteran was afforded a VA examination of his back in 
March 1997, subsequent to his emergency treatment for muscle 
strain.  He complained of chronic low back pain with spasm 
and stiffness.  He reported that the pain radiated to his 
left hip and down his left leg.  A physical examination with 
regard to range of motion showed forward flexion to 60 
degrees, extension to 20 degrees, and lateral flexion and 
rotation to 10 degrees on either side.  There was diminished 
sensation to the left lower extremity.  An X-ray showed 
moderate to marked L4-5 disc space narrowing with sclerotic-
type discovertebral endplate degeneration.  There was no 
definite evidence of a laminectomy and no acute osseous 
abnormalities.  In August 1997, the VA examiner addended his 
report to note that the veteran's motor strength was 4/5 in 
the left lower extremity as opposed to 5/5 in the right lower 
extremity.  The veteran had no difficulty ambulating or 
getting up from a seated position and no difficulty opposing 
gravity.  There was diminished pin and light touch sensation 
in the left lower extremity from the knee to the dorsal left 
foot.  The examiner noted that the veteran had "clear cut 
evidence of a left L4 radiculopathy," and that he was 
functionally impaired in that he could no longer participate 
in sports, maintain a prolonged position, or engage in 
walking long distances.  He was reported to have chronic pain 
syndrome.  

The veteran appeared for an RO hearing in June 1998 and 
appeared before the undersigned Board Member sitting in 
Cleveland in April 1999.  The veteran testified that he is 
employed only part-time as a pipefitter because of his back 
problems.  He reported that he was demoted within his ranks 
as a journeyman because he could not perform his job 
adequately due to back pain.  He testified that he tried to 
get something in writing from a union representative 
regarding his demotion but was refused.  During his June 1998 
hearing he testified that he had pain in his left leg and 
occasional numbness.  He wore a back brace and seldom drove 
his car.  He changed his position every 45 minutes when 
standing or sitting and walked only 4 to 5 blocks without 
pain.  His sleep was interrupted 3 to 4 times a week because 
of back pain.  He also testified that he had problems with 
incontinence 2 to 3 times a month when his back pain was 
especially bad.  

In April 1999, he testified before this Board Member that he 
was to be seen by a private physician for a "work-up" in 
the following week because his back condition had worsened.  
He stated that the pain and cramping in his left leg was more 
intense with numbness in both legs and burning down his left 
leg to his ankle.  He reported that he was up twice a night 
with back pain, and his incontinence had worsened in 
relationship to his back pain.  He could not lift more than 
30 pounds or his back would go into spasms.  He testified 
that no one would work with him because of his back problems 
and that he is often laid off after 2-3 days when a job is 
still going.

The veteran's back disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which refers to 
intervertebral disc syndrome.  The veteran is currently 
assigned a 20 percent rating which is indicative of moderate 
symptomatology with recurring attacks.  A 40 percent rating 
is warranted for severe symptomatology characterized by 
recurring attacks and intermittent relief.  Also for 
consideration is Diagnostic Code 5292, which assigns a 40 
percent rating for severe limitation of motion of the lumbar 
spine, and Diagnostic Code 5295, which refers to lumbosacral 
strain.  According to DC 5295, a 20 percent rating is 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilaterally in a standing position.  
A 40 percent rating is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   

In reviewing the evidence of record, the Board concludes that 
an increased rating of 40 percent is warranted for the 
veteran's back disability effective from the original grant 
of service connection in October 1995.  The veteran clearly 
has marked limitation of motion of his lumbosacral spine as 
demonstrated by private examination in January 1994 and by VA 
examination in March 1997.  His disability is considered 
sufficiently severe to warrant a 40 percent rating as 
contemplated by Diagnostic Code 5292.  In addition, the 
veteran has had recurrence of intervertebral disc syndrome.  
While he can ambulate without difficulty, he cannot fully 
flex or rotate his lumbar spine, and he has demonstrable left 
lower extremity radiculopathy, which he testified has 
worsened since his VA examination in March 1997.  His April 
1999 hearing testimony indicated increased pain in both legs, 
particularly the left with increased cramping and urinary 
incontinence.  His further testified that his disability has 
affected his employment to the extent that he can only work 
part-time.  Although he was unable to document this 
objectively, his testimony is presumed credible.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board notes that in assessing a disability rating, when a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  Moreover, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).  Thus, the Board concludes that the 
veteran's VA examination report of March and August 1997, in 
conjunction with his hearing testimony, shows that his disc 
syndrome is of severe intensity with only intermittent 
relief, such that a 40 percent rating is warranted pursuant 
to Diagnostic Code 5293.  While the Board finds that a 40 
percent rating would also be advisable pursuant to Diagnostic 
Code 5292, based upon limitation of motion, the limitation of 
motion is a result of the intervertebral disc syndrome and to 
consider an additional rating would violate the rule against 
pyramiding as it is the same disability.  See 38 C.F.R. §4.14 
(1998).  

Although an increased rating is warranted under Diagnostic 
Codes 5292 or 5293, the evidence does not show that a 40 
percent rating is warranted pursuant to Diagnostic Code 5295.  
There is no listing to the opposite side, or positive 
Goldthwaite's sign, notwithstanding the marked limitation of 
forward bending in standing position.  While there is also 
medical evidence of some loss of lateral motion and narrowing 
of the L4-5 joint space, this symptom was considered in 
assigning the previous 20 percent rating.  There is no 
evidence of abnormal mobility with forced motion.

Accordingly, the Board concludes that the evidence of record 
supports a 40 percent disability rating for L4-5 diskectomy 
and partial laminectomy, effective from October 31, 1995, the 
original date of the award of service connection. 

The Board notes that the veteran's complaints of chronic back 
pain have been considered pursuant to the provisions of 38 
C.F.R. §§ 4.40, and 4.45, with regard to functional loss and 
pain on movement.  The VA examination of March 1997 noted no 
bony tenderness or abnormalities of the musculature of the 
veteran's back, and there was no medical evidence of 
weakness, incoordination, fatigue, or any other symptom, 
which would indicate any additional functional limitation to 
a degree that would support a rating in excess of 20 percent 
for the veteran's spine disability.  The Board considered the 
veteran's testimony regarding his pain and notes that he 
referenced the pain to his left leg radiculopathy.  Thus, the 
pain associated with this disability has already been 
contemplated in the current rating assigned for 
symptomatology associated with intervertebral disc syndrome.  
A higher disability rating is not warranted under these 
regulations.  DeLuca v. Brown, 8 Vet. App. 202 (1995); also 
see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Furthermore, the Board notes that there is no indication of 
record that the veteran's disability picture is so unusual or 
exceptional as to render inadequate the regular schedular 
standards.  In this respect, the Board notes that although 
the veteran has asserted that he has been demoted due to his 
service-connected back disability, there is no objective 
evidence of record to support his contention.  Nor is there 
evidence of any frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a disability rating of 40 percent is granted for 
diskectomy and partial laminectomy, L4-5, effective from 
October 31, 1995.



           
     BRUCE KANNEE 
     Member, Board of Veterans' Appeals



 

